Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “further comprising a second filter, wherein the at least one filter comprises a first filter and a second filter,” in lines 1-2. It is unclear to the Examiner if Applicant is attempting to introduce a single second filter or two second filters. For the purposes of examination, the Examiner will treat claim 10, lines 1-2 as if they recite “
Claim 16 depends from claim 13, and recites “wherein the filter at least partially removes metal ion excipients from a pharmaceutical composition” in lines 1-2. The Examiner is unclear if the recitation of “a pharmaceutical composition” in line 2 of claim 16 is intended to introduce an additional pharmaceutical composition (as “a medicament” was already introduce in claim 13, line 3), or if Applicant intends for the recitation of “a pharmaceutical composition” in line 2 of claim 16 to be a reference back to the medicament that was introduced in claim 13, line 3. Clarification is requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0053364 to Leach et al.
Regarding claim 1, Leach et al. discloses a filtering device (filtering devices 42, 54; Figs. 5 and 6) for removing a preservative from a pharmaceutical composition, the filtering device comprising: 
a body (filter body 45, 62) having at least one inlet (inlet 50, 64) and at least one outlet (outlet 52, 66) and defining a fluid flow channel provided between the at least one inlet (inlet 50, 64) and at least one outlet (outlet 52, 66) (see Figs. 5 and 6), the fluid flow channel being in fluid communication with at least one chamber (interior space formed in body 45, 62, see Figs. 5 and 6); 
at least one resin (resin 46, 58) disposed in the at least one chamber (see Figs. 5 and 6); and 
at least one filter (positioning material 48, 62 is a filter, see paragraph 31 describing pore sizing of the positioning material) disposed in the fluid flow channel (see Figs. 5 and 6).
Regarding claim 4, Leach et al. discloses the claimed invention as discussed above concerning claim 1, and Leach et al. further discloses that the resin (resin 46, 58) comprises a nonpolar compound (paragraph 27).
Regarding claim 5, Leach et al. discloses the claimed invention as discussed above concerning claim 1, and Leach et al. further discloses that the resin (resin 46, 58) comprises polystyrene (paragraph 25).
Regarding claim 6, Leach et al. discloses the claimed invention as discussed above concerning claim 1, and Leach et al. further discloses that the resin (resin 46, 58) comprises divinyl benzene (paragraph 25).
Regarding claim 9, Leach et al. discloses the claimed invention as discussed above concerning claim 1, and Leach et al. further discloses that the resin (resin 46, 58) comprises a carbonaceous material (paragraph 24).
Regarding claim 10, Leach et al. discloses the claimed invention as discussed above concerning claim 1, and Leach et al. further discloses 
Regarding claim 11, Leach et al. discloses the claimed invention as discussed above concerning claim 1, and Leach et al. further discloses that the at least one filter (positioning material 48, 62) has a pore size of between about 15µm and about 45µm (5µm -30µm; paragraph 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al., in further view of U.S. Patent No. 5,936,061 to Andersson et al.
Regarding claims 2-3, Leach et al. discloses the claimed invention as discussed above concerning claim 1, but Leach et al. does not expressly indicate that the pharmaceutical composition is insulin, as recited in claim 2; or that the preservative is a phenolic compound or derivative thereof, as recited in claim 3. 
Andersson et al. teaches that it is important to filter out the preservative phenol from insulin that is to be administered to diabetic patients (col. 1, lines 26-29) because of the large number of diabetics who inject themselves with insulin several times a day, and because toxic exposure to preservatives is an adverse side-effect which could be eliminated by filtering out phenol from an insulin preparation (col. 4, lines 16-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the filter device of Leach et al. so that phenolic compounds or derivatives thereof used in the preservation of insulin pharmaceutical compositions are filtered by the filter device, as taught by Andersson et al., because there are a large number of diabetics who inject themselves with insulin several times a day, and because toxic exposure to preservatives is an adverse side-effect which could be eliminated by filtering out phenol from an insulin preparation (col. 4, lines 16-19 of Andersson et al.).  

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al., in further view of U.S. Publication No. 2007/0102358 to Good.
Regarding claims 7-8, Leach et al. discloses the claimed invention as discussed above concerning claim 1, and Leach et al. further teaches that the resin comprises a polystyrene-divinyl-benzene material (paragraphs 25-26), but Leach et al. does not expressly indicate that the resin comprises a plurality of porous polystyrene-divinyl-benzene beads, as recited in claim 7; or that the porous polystyrene-divinyl-benzene beads have a pore diameter of less than about 100 A, as recited in claim 8. 
Good teaches a filtering device (apparatus 10) having a body (column 12) having at least one inlet (entrance 20) and at least one outlet (exit 22) and defining a fluid flow channel (passage 23) provided between the at least one inlet (entrance 20) and at least one outlet (exit 22); at least one resin (separation layer 14 is a resin, paragraph 30); and at least one filter (filter 16A/B) disposed in the fluid flow channel (passage 23). Good further teaches the resin comprises a plurality of porous polystyrene-divinyl-benzene beads (particles, see paragraph 30), as recited in claim 7; or that the porous polystyrene-divinyl-benzene beads (particles, see paragraph 30) have a pore diameter of less than about 100 A (paragraph 31), as recited in claim 8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the polystyrene-divinyl-benzene resin of the filtering device of Leach et al. to be beads having a pore diameter of less than about 100A, as taught by Good, since Good teaches that this is a known useful configuration of resin based filter material (paragraphs 30 and 31 of Good) and that this configuration is useful for separating an analyte/substance from a liquid sample (paragraph 8 of Good). 

Claim(s) 13-14, 18-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al., in further view of Leach et al.
Regarding claim 13, Andersson et al. discloses a system (see Figs. 5-6) comprising: 
an injection device (syringe) comprising 
a housing (cylinder 1) defining a chamber (interior of cylinder 1) configured to hold a medicament (solution 6); 
a displaceable plunger rod (plunger rod 5) disposed at least partially within the housing (cylinder 1); and 
an outlet (outlet formed in projecting part 9) in fluid communication with the chamber (cylinder 1); and 
a filtering device (filter of some other kind, see col. 4, lines 56-59).
Andersson et al. does not expressly state any details of the filtering device, or its specific location, other than to state that the filter of some other kind is arranged in the syringe with the zeolite filter situated on top of the filter of some other kind (col. 4, lines 56-59).
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art to arrange the syringe of Andersson et al., such that the zeolite filter (filter 10) is located at a location such as shown in Fig. 6, and to further have the filter of some other kind positioned at the location of filter 8 as shown in Fig. 5, in order to achieve the arrangement of the zeolite filter and the filter of some other kind as disclosed in col. 4, lines 56-59.  Please see Examiner’s annotated Fig. 6 below for clarification. Such an arrangement would result in the outlet (outlet formed in projecting part 9) of the injection device (syringe) being attached to the inlet of the filter of some other kind (per the disclosure of col. 4, lines 56-59), such that the chamber (interior of cylinder 1) of the injection device (syringe) is in fluid communication with the fluid flow channel of the filter of some other kind.

    PNG
    media_image1.png
    194
    438
    media_image1.png
    Greyscale

Andersson et al. does not expressly state any details of the filtering device, such as a filtering device comprising a body having at least one inlet and at least one outlet and defining a fluid flow channel provided between the at least one inlet and at least one outlet, the fluid flow channel being in fluid communication with at least one chamber; at least one resin disposed in the at least one chamber; and at least one filter disposed in the fluid flow channel. 
Leach et al. teaches a filtering device (filtering devices 42, 54; Figs. 5 and 6) for removing a preservative from a pharmaceutical composition, the filtering device comprising: 
a body (filter body 45, 62) having at least one inlet (inlet 50, 64) and at least one outlet (outlet 52, 66) and defining a fluid flow channel provided between the at least one inlet (inlet 50, 64) and at least one outlet (outlet 52, 66) (see Figs. 5 and 6), the fluid flow channel being in fluid communication with at least one chamber (interior space formed in body 45, 62, see Figs. 5 and 6); 
at least one resin (resin 46, 58) disposed in the at least one chamber (see Figs. 5 and 6); and 
at least one filter (positioning material 48, 62 is a filter, see paragraph 31 describing pore sizing of the positioning material) disposed in the fluid flow channel (see Figs. 5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have substituted the filter of some other kind of Andersson et al., with the filtering device taught by Leach et al., since Andersson et al. expressly teaches that the device of Andersson et al. can be combined with another filter of some other kind (col. 4, lines 56-59), and in order to further filter out one or more chemical components are from the end product of a pharmaceutical compounding process for safety or efficacy purposes (paragraph 3 of Leach et al.).
The modified device of Andersson et al. in further view of Leach et al. will hereinafter be referred to as the modified device of Andersson et al. and Leach et al.
Regarding claim 14, the modified device of Andersson et al. and Leach et al. teaches the claimed invention as discussed above concerning claim 13, and while Leach et al. teaches that the filtering device is a modular component (i.e., a component unto itself), the modified device of Andersson et al. and Leach et al. does not necessarily teach that the filtering device is removably attached to the injection device.
However, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date to have made the filtering device removably attached to the injection device of the modified device of Andersson et al. and Leach et al., since deconstructing a formerly integral structure into its various elements or parts involves only routine skill in the art. MPEP 2144.04 (V)(C).
Regarding claim 18, the modified device of Andersson et al. and Leach et al. teaches the claimed invention as discussed above concerning claim 13, and Andersson et al. further teaches that the medicament is insulin (col. 1, lines 26-29). 
Regarding claim 19, the modified device of Andersson et al. and Leach et al. teaches the claimed invention as discussed above concerning claim 13, and Leach et al. further teaches that the resin (resin 46, 58) comprises a nonpolar compound (paragraph 27).
Regarding claim 20, the modified device of Andersson et al. and Leach et al. teaches the claimed invention as discussed above concerning claim 13, and Leach et al. further teaches that the resin (resin 46, 58) comprises polystyrene (paragraph 25).
Regarding claim 21, the modified device of Andersson et al. and Leach et al. teaches the claimed invention as discussed above concerning claim 13, and Leach et al. further teaches that the resin (resin 46, 58) comprises divinyl benzene (paragraph 25).
Regarding claim 24, the modified device of Andersson et al. and Leach et al. teaches the claimed invention as discussed above concerning claim 13, and Leach et al. further teaches that the resin (resin 46, 58) comprises a carbonaceous material (paragraph 24).

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al., in further view of Leach et al., in further view of Good. 
Regarding claims 22-23, Leach et al. discloses the claimed invention as discussed above concerning claim 13, and Leach et al. further teaches that the resin comprises a polystyrene-divinyl-benzene material (paragraphs 25-26), but neither Andersson et al. nor Leach et al. expressly indicates that the resin comprises a plurality of porous polystyrene-divinyl-benzene beads, as recited in claim 22; or that the porous polystyrene-divinyl-benzene beads have a pore diameter of less than about 100 A, as recited in claim 23. 
Good teaches a filtering device (apparatus 10) having a body (column 12) having at least one inlet (entrance 20) and at least one outlet (exit 22) and defining a fluid flow channel (passage 23) provided between the at least one inlet (entrance 20) and at least one outlet (exit 22); at least one resin (separation layer 14 is a resin, paragraph 30); and at least one filter (filter 16A/B) disposed in the fluid flow channel (passage 23). Good further teaches the resin comprises a plurality of porous polystyrene-divinyl-benzene beads (particles, see paragraph 30), as recited in claim 7; or that the porous polystyrene-divinyl-benzene beads (particles, see paragraph 30) have a pore diameter of less than about 100 A (paragraph 31), as recited in claim 8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the polystyrene-divinyl-benzene resin of the modified device of Andersson et al. and Leach et al. to be beads having a pore diameter of less than about 100A, as taught by Good, since Good teaches that this is a known useful configuration of resin based filter material (paragraphs 30 and 31 of Good) and that this configuration is useful for separating an analyte/substance from a liquid sample (paragraph 8 of Good). 

Allowable Subject Matter
Claims 12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783